Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 26, 2016

                                      No. 04-15-00771-CR

                                      John David GARCIA,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. 11-05-075-CRW
                        Honorable Russell H. Wilson, Judge Presiding


                                         ORDER
        The State’s motion for extension of time to file the appellee’s brief is granted. We
order the State to file the appellee’s brief by October 31, 2016. Counsel is advised that no
further extensions of time will be granted absent a timely motion that (1) demonstrates
extraordinary circumstances justifying further delay, (2) advises the court of the efforts
counsel has expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline.
The court does not generally consider a heavy work schedule to be an extraordinary
circumstance.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court